DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112 (a) withdrawn
In the office action dated 12/9/21, the examiner rejected claims 1 and 21 under 35 U.S.C. 112(a) as being indefinite for failing to comply with the written description requirement.  In response, the applicants amended the claim to render the rejection moot.  The rejection is withdrawn.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 11 as the claim that represents the claimed invention for analysis and is similar to independent system claims 1 and 2 and product claim 20.  Claim 11 recites the limitations of retrieving and processing data to reproduce/present market place data when requested.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receive an indication of particular state of market place to be reproduced, retrieve the data, and reproduce the particular state of market place, – specifically, the claim recites “receive an indication of the particular prior state of the electronic marketplace to be reproduced, wherein the particular prior state existed earlier in time; retrieve a subset of data previously stored… the subset of
data representative of only a plurality of previously received transactions for which sequential processing thereof would cumulatively result in the particular prior state of the electronic marketplace to be reproduced; and  
sequentially process each of the plurality of previously received transactions represented by the retrieved subset of data… to reproduce the particular prior state of the electronic marketplace”, recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “processor” and “a non-transitory memory”, in claim 11; the additional technical element of “logic component”, “computer readable instructions”, and “hardware logic component”, in claims 1 and 2; and the additional technical element of “non-transitory system”  in claim 20, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 1, 2, and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as a processor, logic component, and hardware logic component; and a storage unit such as a non-transitory memory, and non-transitory system.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 2, 11 and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 2, 11 and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 2, 11 and 20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  Dependent claims 7 and 16 disclose the additional element of “a content addressable memory”, which is part of a computer system that is being used as a tool to perform the abstract idea.  The other dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.
	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cutler (20100138360) in view of Baumgartner (20080221958).
Regarding claim 1, Cutler discloses  
a system for reproducing a particular prior state of an electronic marketplace, the system comprising: 
a [logic component] and a non-transitory memory coupled therewith having computer readable instructions stored therein configured to cause the logic component to: 
(¶ 74).

receive an indication of the particular prior state of the electronic market place to be reproduced, wherein the particular prior state existed earlier in time and
(¶ 18).  


retrieve a subset of data previously stored in the memory, the subset of data representative of only a plurality of previously received transactions for which sequential processing thereof would cumulatively result in the particular prior state of the electronic marketplace to be reproduced
(¶ 75 and ¶ 4).

sequentially process each of the plurality of previously received transactions represented by the retrieved subset of data from the memory to reproduce the particular prior state of the electronic marketplace 
(¶ 11 and ¶ 18).

Cutler does not disclose 
[logic component].
Baumgartner teaches 
[logic component] 
([0044] In one embodiment, for example, the computer 910 may include one or more processing units 920. A processing unit 920 may comprise any hardware element or software element arranged to process information or data. Some examples of the processing unit 920 may include… a field programmable gate array (FPGA), a programmable logic device (PLD), an application specific integrated circuit (ASIC), and so forth. The embodiments are not limited in this context).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Cutler to include 
[logic component] based on the teaching of Baumgartner.  
The motivation being to be able to use a variety of hardware element or software element arranged to process information.  See paragraph 44.

Claim 2 is rejected using the same rationale that was used for the rejection of claim 1.

Regarding claim 3, Cutler discloses  
the computer readable instructions are further configured to cause the processor to determine a particular prior state of the electronic marketplace to be reproduced, retrieve from the memory the stored data representative of the plurality of previously received transactions necessary to reproduce the determined particular prior state of the electronic marketplace to be reproduced and simulate execution of the transactions represented thereby to generate a simulated electronic marketplace having the reproduced particular prior state
(¶ 152). 

Regarding claim 4, Cutler discloses  
wherein the computer readable instructions are further configured to cause the processor to determine a particular prior state of the electronic marketplace of interest and further evaluate the stored data to identify two or more subsets of transactions, an execution of which would result in the determined particular prior state of the electronic marketplace of interest
(¶ 18).

Regarding claim 5, Cutler discloses  
the computer readable instructions are further configured to cause the processor to identify one or more patterns of two or more subsets of transactions
(¶ 18).

Regarding claim 6, Cutler discloses  
the computer readable instructions are further configured to cause the processor to monitor receipt of each of a plurality of subsequently received transactions and detect when at least a portion of one or more of the patterns occurs therein
(¶ 18).

Regarding claim 7, Cutler does not disclose 
the computer readable instructions are further configured to cause the processor to identify the one or more patterns of two or more subsets of transactions using a content addressable memory.
Baumgartner discloses  
the computer readable instructions are further configured to cause the processor to identify the one or more patterns of two or more subsets of transactions using a content addressable memory
([0045]).
The motivation being to be able to use a variety of hardware element arranged to store information.  See paragraph 45.

Regarding claim 8, Cutler discloses  
the particular prior state of the electronic marketplace of interest comprises a substantial change in price or change in price change velocity of a traded financial product as compared with a prior state of the electronic marketplace to the particular prior state of the electronic marketplace
(¶ 11).

Claim 9 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 10 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 11 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 12 is rejected using the same rationale that was used for the rejection of claim 3.

Claim 13 is rejected using the same rationale that was used for the rejection of claim 4.

Claim 14 is rejected using the same rationale that was used for the rejection of claim 5.

Claim 15 is rejected using the same rationale that was used for the rejection of claim 6.

Claim 16 is rejected using the same rationale that was used for the rejection of claim 7.

Claim 17 is rejected using the same rationale that was used for the rejection of claim 8.

Claim 18 is rejected using the same rationale that was used for the rejection of claim 9.

Claim 19 is rejected using the same rationale that was used for the rejection of claim 10.

Claim 20 is rejected using the same rationale that was used for the rejection of claim 1.

Response to Arguments
Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. 112(a)…,”
The applicant’s 35 USC 112(a) arguments are moot because rejections are withdrawn.  Please see above for explanation of the 35 USC 112(a) withdrawal. 

In response to applicant's argument that: 
“35 U.S.C. § 101… this is an improvement in the technical field of financial transaction processing and simulation,”
the examiner respectfully disagrees.  The examiner has determined that the claimed invention is simply an abstract idea of retrieving and processing data to reproduce/present market place data when requested.  This abstract idea is carried out by a generic “processor”.  As stated in the prior office action:
“The examiner has determined that the claims recite an abstract idea of a method for processing data such as supply and demand to reproduce a state of the marketplace. The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  The claims merely amount to the application or instructions to apply the abstract idea using electronic systems, and is considered to amount to nothing more than requiring a generic computer to merely carry out the abstract idea itself.”

In response to applicant's argument that: 
“the disclosed systems and methods are a specific implementation that is directed to receiving an indication of a particular prior state of the electronic marketplace to be reproduced (the particular prior state existing earlier in time) and reproducing the prior particular state. The prior particular state of the electronic marketplace results and is reproduced from sequential processing, by the processor, of each of a plurality of transactions as they were received from a plurality of market participants represented by the retrieved subset of data from the memory,”
the examiner respectfully disagrees.   There is nothing technical about the above quote.   The data is being processed in a particular way as prescribed by the business process/model to produce a particular answer.  This is all abstract steps/process being carried out by a “generic computer” (a processor).   The Alice Court’s teaching is clear that abstract ideas implemented by generic computers are not patentable.

In response to applicant's argument that: 
“Applicants refer the Examiner to the Patent Trial and Appeal Board Decision dated April 19, 2019… all of the present claims require receiving an indication of the particular prior state of the electronic marketplace to be reproduced and processing each of the plurality of previously received transactions represented by the retrieved subset of data from the memory to reproduce the particular prior state of the electronic marketplace,”
the examiner respectfully disagrees.   While guided by the PTAB’s teaching, the examiner still must read decision narrowly in deference to the Alice Court’s emphatic prohibition against patenting abstract ideas that lack genuine innovation beyond the use of generic computers.  To be patent eligible, an abstract idea must be accompanied by recognizable technical innovation/breakthrough.  It is well established that in “claim[ing] a technological solution to a technological problem, the patent must actually claim the technological solution.”  As stated in the prior office action:
“Receiving an indication/request to retrieve data from a computer memory and then processing data to process by a “processor” as requested is an abstract idea being carried out by a “generic computer”.  This is not patentable under 35 U.S.C. § 101.”

In response to applicant's argument that: 
“the claims are directed to a practical application that allows, such as via the use of non-transitory logic components, for replaying a historical set of inputs, such as a sequence of previously received financial transactions stored in a memory,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis being used in the current rejection, which specifically addresses practical application analysis.   

In response to applicant's argument that: 
“This is not a business solution as asserted by the Examiner. For example, independent claim 1 recites a technical solution, using non-transitory logic components, that receives an indication of a particular prior state existing earlier in time, retrieves a subset of previously stored data, and reproduces, i.e., recreates, the desired state of the electronic marketplace using the subset of the data, to a technical problem, replaying the same inputs of financial transactions to get the same output, and the ability to recreate any state at any time to review the inputs that resulted in that state,”
the examiner respectfully disagrees.  While the claims may sound technical when reading too quickly, they are not technical.  For example, the phrase “the desired state of the electronic marketplace” is not technical.  It is just a set of conditions (e.g. stock prices, interest rates, etc.) at a particular time.  A careful reading of the claims shows that this is just data retrieval under a particular business procedure.  Again, this is not technical and cannot be patentable.  If the examiner were to hold otherwise (allowing technical sounding claims without real technical innovation), there would be very few reasons to follow the Alice Court’s teaching. 

In response to applicant's argument that: 
“the claims do represent an improvement to the technology surrounding electronic transaction processing systems which implement electronic marketplaces, and an improvement to the technical field surrounding such electronic transaction processing systems,”
the examiner respectfully disagrees.   There is absolutely no technical innovation disclosed by the claimed invention.

In response to applicant's argument that: 
“amount to significantly more than the exception… claim 11 recites additional limitations that allow for reproducing a particular state of an electronic marketplace via sequential processing, by the processor, of each of a plurality of financial transactions as they were received from a plurality of market participants,”
the examiner respectfully disagrees.   “Sequential processing” is a business process derived from a business decision to process data in a particular way.  It is an abstract idea, just like the customary process of completing multiplication functions before the additions in an equation.  

In response to applicant's argument that: 
“claims recite additional elements that amount to significantly more… state of an electronic market place to be replayed and reproduced, and retrieve a subset of data stored in a memory representative of a plurality of transactions the processing of which ( e.g. the replaying) would result in the recreation of the desired state of the electronic marketplace to be reproduced are additional elements that provide "something more" than mere computer implementation of the state of an electronic marketplace ,”
the examiner respectfully disagrees.   As stated in the prior office action:
“These are all business steps, with data being transmitted, retrieved, processed, and stored.  The Alice Court teaches that abstract ideas that lack genuine innovation beyond the use of generic computers are not patentable.”  

In response to applicant's argument that: 
“For step 2A… The claims are not abstract, but instead are directed to a novel improvement to a specific technology,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis being used in the current rejection, which specifically addresses step 2A.   

In response to applicant's argument that: 
“Step 2A - Prong One…. Reproducing, i.e., recreating, a particular, e.g., prior, state of an electronic marketplace, is not the same thing as data modification. Data modification means changing the value(s) of data,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis being used in the current rejection, which specifically addresses Step 2A - Prong One. 
Furthermore, the state of market place is derived from manipulating/processing data input – i.e. data modification.   

In response to applicant's argument that: 
“Just because the claims recite an "electronic marketplace" does not mean that the claims are directed to a fundamental economic concept,”
the examiner respectfully disagrees.  Claims about recreating "electronic marketplace" are directed to a fundamental economic concept.

In response to applicant's argument that: 
“Step 2A - Prong Two,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis being used in the current rejection, which specifically addresses Step 2A - Prong Two. 

In response to applicant's argument that: 
“Applicants submit that this is an improvement in the technical field of financial transaction processing and simulation,”
the examiner respectfully disagrees.   As stated in the prior office action:
“These are all business steps, with data being transmitted, retrieved, processed, and stored.  The Alice Court teaches that abstract ideas that lack genuine innovation beyond the use of generic computers are not patentable.”  


In response to applicant's argument that: 
“the claims are directed to a practical application that allows, such as via the use of non-transitory logic components, for replaying a historical set of inputs, such as a sequence of previously received financial transactions stored in a memory, in order to reproduce a particular state of an electronic marketplace caused thereby, and the ability to recreate any state at any time, such as, for example, to review the inputs that resulted in that state,”
the examiner respectfully disagrees.   As stated in the prior office action:
“These are all business steps, with data being transmitted, retrieved, processed, and stored.  The Alice Court teaches that abstract ideas that lack genuine innovation beyond the use of generic computers are not patentable.”  

In response to applicant's argument that: 
“the claims do represent an improvement to the technology surrounding electronic transaction processing systems which implement electronic marketplaces, and an improvement to the technical field surrounding such electronic transaction processing systems… the claims allow for system administrators of electronic marketplaces to diagnosis potential problems in the electronic marketplace by analyzing the replayed/reproduced state as well as the transactions which resulted therein,”
the examiner respectfully disagrees.  Just because the business procedure allows the user to replicate a market condition does not mean that the procedure is no along an abstract idea.

In response to applicant's argument that: 
“Step 2B… the claims recite additional elements that amount to significantly more than the judicial exception,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis being used in the current rejection, which specifically addresses why the claim elements do not amount to anything significantly more than an abstract idea.  

In response to applicant's argument that: 
“DDR Holdings… Applicants' invention are specifically rooted in technology… directed to solving a transaction/data processing-centric problem,”
the examiner respectfully disagrees.   As stated in the prior office action:
“Retrieving data to process as requested is very different from technically displaying information on an electronic screen.  One does not really need a computer to calculate numbers; but one needs an electronic screen to display information on an electronic screen.   More importantly – even if a computer is necessary (for displaying efficiency) – the claimed invention is not improving the technology (e.g., improving a viewable internet page).  Such function can be performed by a “generic computer”.  Unlike DDR, the claimed invention clearly uses “generic computers” to carry out a business idea.   The advance the applicant claimed to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular inventive technology for performing those functions. They are therefore directed to an abstract idea.”

In response to applicant's argument that: 
“An additional element (or combination of elements) is not well-understood, routine, or conventional unless the Examiner finds,”
the examiner respectfully disagrees.   As stated in the prior office action:
“Examiner has not argued or stated whether anything is “well-understood, routine, or conventional”.  The examiner respectfully refers the applicant to the discussion above on the abstract idea determination and the technical specific elements in the claims that the examiner has determined to be “generic computer” used in to perform the abstract idea.”

In response to applicant's argument that: 
“35 U.S.C. 103… Cutler fails to at least disclose "receiving… (reciting claim elements)… state of the electronic marketplace… In particular…  retrieved to reproduce a particular prior,”
the examiner respectfully disagrees.   As stated in the prior office action:
“Similar to the applicant claimed invention, the Cutler’s system is process that is used by individuals or entities as they needed, i.e. they initiate the process, resulting in the system receiving the initiation.
Cutler teaches data processing that prefers analytic data to be “calculated and updated in real time to reflect the current market”.

In response to applicant's argument that: 
“Applicants' claims are particularly directed to the reproduction, i.e., recreation, of a prior, earlier existing, state of interest of the marketplace by re-processing, processing again, e.g., replaying, the previously received and previously processed transactions which resulted in that prior, earlier existing, state. Not just any transactions are processed, just those which were previously received, and which resulted in the state that is being reproduced. One of ordinary skill in the art should understand that the claimed reproduction as covering recreation of a prior, earlier existing, state rather than production or creation of a new state of a marketplace… Cutler does not teach retrieving a plurality of previously received transactions which resulted in a particular prior state,”
the examiner respectfully disagrees.   Similar to the applicant claimed invention, the Cutler’s system is used to create a state of market place.  The applicant has not revealed any particular algorithm that is limited to recreation of a time specific market condition.  The thrust of the invention is the ability to create a market condition by processing data input.

In response to applicant's argument that: 
“Cutler does not teach or suggest reproducing a prior state of an electronic marketplace. Instead, Cutler teaches inputting a simulated trade (instead of a previously received transaction as claimed) and determining the result of entering that simulated trade and how it alters the simulated marketplace,”
the examiner respectfully disagrees.   Cutler’s additional goal of adding a particular trade does not diminish the necessity of simulating/recreating the market condition to ensure that if the trade is made, user will make money.  Similar to the applicant claimed invention, the Cutler’s system has to try to accurately create a state of the market place.  

In response to applicant's argument that: 
“Baumgartner fails to cure the deficiencies of Cutler noted above,”
the examiner respectfully disagrees.   There are no deficiencies.  See above discussions.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698